Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Amendments to the claims filed on October 02, 2020 in response to the Office Action of June 02, 2020 is acknowledged and has been entered. 
The rejections to claims 1, 4-5 and 7-11 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment.
The rejections to claims 1, 4-5 and 7-11 under 35 U.S.C. 103 are now withdrawn in view of the Examiner’s amendment.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 02, 2020 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Proposal for this examiner’s amendment was given in an interview with Mr. Robert Tarcu (Reg. No. 64,622) on February 11, 2021. Applicant’s approval was obtained on March 04, 2021. 

Amendment to the specification:
In the specification as filed, p.16, line 3, the word “test” is corrected to –text--.

Amendments to the claims:
Claims 1 and 9 are amended to remove the amended feature that does not have adequate written description support, and to incorporate additional display features in order to be distinguishable from the cited references. Support for the amended feature is disclosed in the specification as filed, p.10, line 19 to p.11, line 5; and p.15, line 22 to p.16, line 5.
Claims 10 and 11 are amended for claim language consistency purpose.

Claim 1, from line 18 to the end:
a display that 
            displays the CT image of the plurality of CT images, 
            displays a mark indicating (i) a position of a first plaque such that the mark is superimposed on the CT image and (ii) a priority order of a medical treatment of the first plaque or whether the medical treatment is necessary based on the specified exfoliation risk of the first plaque, 
            displays display information indicating a degree of the estimated hardness of the first plaque for the mark, and 
            displays the generated color map of the stress values along the blood vessel contour included in the CT image superimposed on the mark indicating the first plaque, wherein
the displayed CT image is a two-dimensional long-axis sectional image of the blood vessel, and
the display superimposes the mark and the generated color map on the two-dimensional long-axis sectional image

Claim 9, from line 19 to the end: 
displaying, on a display, 
            the CT image of the plurality of CT images, 
            (i) a position of a first plaque such that the mark is superimposed on the CT image and (ii) a priority order of a medical treatment of the first plaque or whether the medical treatment is necessary based on the specified exfoliation risk of the first plaque, 
            
            
the displayed CT image is a two-dimensional long-axis sectional image of the blood vessel, and
the displaying superimposes the mark and the generated color map on the two-dimensional long-axis sectional image

Claim 10. The medical image diagnostic apparatus according to claim 1, wherein
the display displays an icon for switching a display mode, and
the processing circuitry, in response to an input via the icon, switches the display mode between displaying the CT image, the mark generated color map.

CLAIM 11. THE MEDICAL IMAGE DIAGNOSTIC APPARATUS ACCORDING TO CLAIM 1, WHEREIN THE DISPLAY DISPLAYS THE CT IMAGE, THE MARK 

Allowable Subject Matter
Claims 1, 4-5 and 7-11 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 1 and 9 in regard to the feature of displaying a mark superimposed on the two-dimensional long-axis sectional image of the blood vessel, the mark indicating a priority order of a medical treatment of the first plaque or whether the medical treatment is necessary based on the specified exfoliation risk of the first plaque while also indicating the position of the plaque, combination with the other claimed elements, is not taught or disclosed in the prior art. 
Dependent claims 4-5, 7-8 and 10-11 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below:
Taylor et al., US 2012/0041318 A1. This reference was previously cited for the rejection to claims 1 and 9. Taylor in FIG.34 illustrates displaying a mark indicates the position of the plaque and the exfoliation risk (“vulnerable plaque” in the box 910 and “high risk…” in the box 912), yet Taylor does not does not have further disclosure that the exfoliation risk is associated with, nor does the displayed mark indicate a priority order of a medical treatment of the plaque or whether the medical treatment is necessary based on the specified exfoliation risk of the plaque.
Obeid et al., Circ. Cardiovasc. Imaging. 2013; 6:655-664. This reference was previously cited for the rejection to claims 1 and 9. Obeid in FIG.5 illustrates displaying a mark indicates the position of the plaque and a separate mark indicates the type of the plaque, with both marks superimposed on the two-dimensional long-axis sectional image of the blood vessel. However, Obeid does not disclose that a treatment information in regard to a priority order of a medical treatment of the plaque or whether the medical treatment is necessary is determined based on the specified exfoliation risk of the plaque and such information is indicated as the displayed mark.
Cafferata et al., US 2004/0255957 A1. Cafferata discloses in [0025] “vulnerable plaque detection and treatment”, yet it does not disclose that the treatment is in regard to a priority order of a medical treatment of the plaque or whether the medical treatment is necessary based on the specified exfoliation risk of the plaque, not does it disclose that such an information is indicated by a displayed mark superimposed on the two-dimensional long-axis sectional image of the blood vessel that also indicates the position of the plaque.
Voros et al., US 2010/0017182 A1 and Baykal et al., US 7,306,562 B1. Voros in [0018] cites Baykal for the disclosure of a medical risk assessment method and computer program product resident on a computer or a hand-held device that allows a clinician to determine the best strategy for cardiovascular disease prevention. The computer program product evaluates a number of risk factors, determines a cardiac risk classification group and treatment therapy, and present the treatment therapy on a display. In Baykal, such a display is illustrated in FIGS.6-8. However, neither Voros nor Baykal discloses that (1) the treatment therapy is determined based on the exfoliation risk of the plaque; (2) the treatment therapy is in regard to a priority order of a medical treatment of the plaque or whether the medical treatment is necessary based on the specified exfoliation risk of the plaque; and (3) the treatment therapy is indicated by a displayed mark superimposed on the two-dimensional long-axis sectional image of the blood vessel that also indicates the position of the plaque.

Taylor and Obeid have been cited in the Notice of Reference Cited PTO-892 dated March 13, 2017 and June 02, 2020, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793